Citation Nr: 1030989	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1971 to July 
1979. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  The Veteran's current right ear hearing acuity does not meet 
the regulatory requirement for a disability for which service 
connection may be granted. 

2.  The Veteran's left ear hearing loss was noted at the time of 
acceptance into service and was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009). 

2.  The criteria for service connection for left ear hearing loss 
have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in October 2005, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained a medical 
examination.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army wheeled tractor operator and 
administrative specialist.  He contends that he experiences 
bilateral hearing loss as a result of acoustic trauma in service.  
Specifically, in his June 2005 claim and several subsequent 
statements, the Veteran reported that he was exposed to a grenade 
blast on one occasion on a training range and lost hearing acuity 
primarily in his left ear for several days.  He also reported 
that he was exposed to high noise levels from heavy equipment and 
was placed on permanent restriction from duties with loud noises 
and weapons starting in 1976 because of left ear hearing loss.   

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; 
or when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, 
the Court of Appeals for Veterans Claims (Court) cited a 1988 
medical treatise that stated that the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  A recent edition of this treatise retains the same 
definition.  See Current Medical Diagnosis and Treatment, 162, 
Stephen J. McPhee et.al. eds.,  47th Ed. (2008).   

In a July 2006 notice of disagreement, a May 2007 substantive 
appeal, and an October 2007 statement, the Veteran noted that he 
underwent audiometric testing in conjunction with an enlistment 
physical examination in November 1971.  Service personnel records 
showed that the Veteran entered active service in November 1971.  
However, an enlistment physical examination and audiometric test 
conducted in September 1971 is of record and has been considered 
by the RO.  The Board reviewed all available service treatment 
records and notes that the file includes enlistment, periodic, 
and discharge physical examinations as well as outpatient 
clinical records for treatment during all the Veteran's tours of 
duty.  The Board concludes that the records are complete and that 
the enlistment physical examination cited by the Veteran was 
actually performed in September 1971.  No examination in November 
1971 is of record, and there is no indication that an additional 
examination was necessary or that one was performed. 

Right Ear Hearing Loss

Service treatment records contain the results of audiometric 
tests in September 1971, May 1976, and February 1979, the latter 
concurrent with a discharge physical examination.   Hearing 
acuity in the right ear was normal at all relevant frequencies 
discussed above with the exception of a 25 decibel threshold at 
500 Hz measured in May 1976.   The right ear threshold at 500 Hz 
was 20 decibels in February 1979.  

In February 2005 a VA audiologist noted a review of the claims 
file and the Veteran's reports of exposure to acoustic trauma 
from a nearby grenade in basic training and operation of heavy 
equipment while serving as a wheeled tractor operator.  The 
Veteran reported loss of hearing acuity in his left ear since the 
events but did not report any right ear symptoms.  The 
audiologist noted that the Veteran worked after service in 
business management for a manufacturing company but used hearing 
protection and had no known recreational noise exposure.  
Audiometric testing showed hearing thresholds of 0, 5, 0, 5, and 
0 decibels at 500, 1000, 2000, 3000, and 4000 Hz in the right 
ear.  The average of the measurements from 1000 to 4000 Hz was 
2.5 decibels.  Speech discrimination score in the right ear was 
96 percent.  The audiologist diagnosed normal hearing from 250 to 
6000 Hz with mild sensorineural hearing loss at 8000 Hz and with 
excellent speech discrimination. 

The Board concludes that service connection for right ear hearing 
loss is not warranted because the Veteran does not have right ear 
hearing loss that meets the regulatory threshold for disability.  
All service testing and the 2005 VA test show no single threshold 
40 decibels or greater.  Furthermore, the tests do not show at 
least three applicable test frequency thresholds 26 decibels or 
greater, or speech discrimination less than 94 percent.  The 
Board considered that the 2005 VA examination is now five years 
old.  However, the Veteran has not indicated in any subsequent 
statements that his right ear acuity degraded since that test.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current right ear hearing loss does not meet 
the regulatory requirements of a current hearing loss disability.   
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

At the time of the service entrance examination, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are considered as "noted." 38 C.F.R. § 
3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  The appellant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting condition 
alone are not sufficient to rebut the presumption of soundness.  
See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a preexisting 
condition).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

In a September 1971 enlistment physical examination, an 
audiometric test showed left ear hearing acuity as 60, 50, 35, 
and 20 decibels at 500, 1000, 2000, and 4000 Hz respectively.  
The examining physician noted defective hearing in the left ear 
and indicated in the physical profile table a value of "2" in 
the category for hearing acuity, indicating that the Veteran 
possessed a hearing defect that may require activity limitations.  
The physician found the Veteran qualified for enlistment, and the 
Veteran entered active duty in November 1971.  The Veteran 
completed initial training and performed duties as a vehicle 
operator until October 1974 when he was assigned administrative 
duties for the remainder of his service.  

In a May 1976 periodic physical examination, an audiometric test 
showed left ear hearing acuity as 55, 45, 35, and 15 decibels at 
500, 1000, 2000, and 4000 Hz respectively with a notation that 
there was no change since the last examination.   
Another physician one week later signed a physical profile record 
that indicated no previous restrictions but assigned a current 
profile "2" with instructions prohibiting assignment of the 
Veteran to further exposure to loud noises or firing weapons 
other than for qualification.  

In a February 1979 discharge physical examination, an audiometric 
test showed left ear hearing acuity as 50, 50, 50, and 15 
decibels at 500, 1000, 2000, and 4000 Hz respectively.  The 
examining physician noted that left ear hearing loss was 
diagnosed in 1975.  The physician noted that the disorder was of 
unknown etiology and was stable.  

In the February 2005 VA examination discussed above, audiometric 
testing showed hearing thresholds of 55, 45, 35, 20, and 25 
decibels at 500, 1000, 2000, 3000, and 4000 Hz in the left ear.  
The average of the measurements from 1000 to 4000 Hz was 31 
decibels.  Speech discrimination score in the left ear was 88 
percent.  The audiologist diagnosed mild to moderate 
sensorineural hearing loss from 250 to 2000 Hz, normal hearing at 
3000, 4000, and 8000 Hz and mild sensorineural hearing loss at 
6000 Hz with good speech discrimination.  The audiologist noted 
that it was more likely than not that the left ear hearing loss 
was the result of acoustic trauma in service and has been stable 
since service.  

In an October 2007 statement, the Veteran contended that the 
first detection of left ear hearing loss was in May 1976 when he 
was restricted in duty.  Although the Veteran is competent to 
report on information told to him by his medical providers, the 
Board places less probative weight on his report because it is 
inconsistent with the official record of his enlistment physical 
examination.  

The Board concludes that the presumption of soundness of the 
Veteran's left ear hearing acuity does not attach because there 
is clear and unmistakable evidence that a left ear hearing 
disability existed prior to service and was measured, diagnosed, 
and noted in the enlistment physical examination at the time of 
acceptance into service.  The examiner noted a profile for some 
restricted activities at that time.  

The Board further concludes that service connection for the 
Veteran's left ear hearing loss is not warranted because the 
deficit did not undergo an increase in severity during service as 
shown by audiometric testing in 1976 and 1979 in which all 
thresholds at all frequencies were equal to or less severe than 
measured at the time of acceptance into service in 1971.  
Although the physician signing a profile report in May 1976 
indicated that his assigned restrictions were new, the need for 
restriction was shown on entry in 1971 and apparently were not 
imposed until 1976.  

The Board is not bound to accept medical opinions that are based 
upon an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993).  The Board places less 
probative weight on the opinion of the audiologist in February 
2007 who concluded that the left ear disability was caused by 
exposure to noise in service because there is objective medical 
evidence of testing on three occasions that a left ear hearing 
deficit was noted at the time of entry into service and did not 
increase in severity during service.   

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) 
held that, VA audiological examiner, in addition to dictating 
objective test results, must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The February 2005 VA audiologist did not specifically 
address the functional effects caused by the Veteran's left ear 
hearing loss disability.  However, the Board finds that no 
prejudice results to the Veteran and, as such, the Board may 
proceed with a decision.  In this case, the issue on appeal is 
for service connection for the disability.  As the disability 
existed prior to service and was not aggravated by service, 
service connection is not warranted and consideration of the 
current functional effects is not relevant as a rating will not 
be assigned.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


